

CERTIFICATE OF DESIGNATION OF RIGHTS, PREFERENCES
AND PRIVILEGES OF SERIES B PREFERRED STOCK
OF OPTIMUM INTERACTIVE (USA) LTD.
 
The undersigned, Robert M. Rubin does hereby certify:
 
1. That he is the duly elected and acting President, of Optimum Interactive
(USA) Ltd., a Delaware corporation (the "Corporation").,
 
2. That the Board of Directors of the Corporation resolved on July 21, 2009, to
authorize a series of preferred stock which shall be governed by this
Certificate of Designation creating a series of one share of Preferred Stock
designated as Series B Preferred Stock which has the following designations,
powers, preferences and relative and other special rights and the
qualifications, limitations and restrictions as follows:
 
Section. l.                        DESIGNATION AND AMOUNT. The shares of such
series shall be
 
designated as "SERIES B PREFERRED STOCK." The Series B Preferred Stock shall
have a par value of $.0001 per share, and the number of shares constituting such
series shall be one.
 
Section 2.                        PROPORTIONAL ADJUSTMENT. In the event that the
Corporation shall at
 
any time after the issuance of any share or shares of Series B Preferred Stock
(i) declare any dividend on Common Stock of the Corporation ("Common Stock")
payable in shares of Common Stock, (ii) subdivide the outstanding Common Stock
or, (iii) combine the outstanding Common Stock into a smaller number of shares,
then in each such case the Corporation shall simultaneously effect a
proportional adjustment to the number of outstanding shares of Series B
Preferred Stock.
 
Section 3.        DIVIDENDS AND DISTRIBUTIONS.
 
The Series B Preferred Stock shall not entitle the holder to any dividends or
preference on distribution.
 
Section 4.                        VOTING RIGHTS. The holder of the Series B
Preferred Stock shall have the
 
right to vote on all matters submitted for a vote to shareholders of the
Corporation and shall have the right to vote 50.1 % of the total outstanding
shares entitled to vote at such meeting. Effectively, the provision gives the
holder of the Series B Preferred Stock the right to unilaterally control the
voting of the Corporation's securities.
 
Section 5.                        REACQUIRED SHARES. Any shares of Series B
Preferred Stock purchased
 
or otherwise acquired by the Corporation in any manner whatsoever shall be
retired and canceled promptly. All such shares shall upon their cancellation
become authorized but unissued shares of Preferred Stock and may be reissued as
part of a new series of Preferred Stock to be created by resolution or
resolutions of the Board of Directors, subject to the conditions and
restrictions on issuance set forth herein and in the Restated Certificate of
Incorporation, as then amended.
 
Section 6.      LIQUIDATION, DISSOLUTION OR. WINDING UP. Upon any liquidation,
dissolution or winding up of the Corporation, the holders of shares of Series B
Preferred Stock shall not be entitled to receive any distribution.

 
 

--------------------------------------------------------------------------------

 

Section 7.       CONSOLIDATION, MERGER, ETC. In case the Corporation shall enter
into any consolidation, merger, combination or other transaction in which the
shares of Common Stock are exchanged for or changed into other stock or
securities, cash and/or any other property, then in any such case the shares of
Series B Preferred Stock shall at the same time be similarly exchanged or
changed into preferred stock of the surviving corporation with the same rights
and preferences as the Series B Preferred Stock.
 
Section 8.                       AMENDMENT. The Certificate of Incorporation of
the Corporation shall not
 
be further amended in any manner which would materially alter or change the
powers, preference or special rights of the Series B Preferred Stock so as to
affect them adversely without the affirmative vote of the holders of a majority
of the outstanding shares of Series B Preferred Stock, voting separately as a
series.
 
It was further resolved that the Corporation's executive officers are authorized
and directed to take all such actions and to do all such things as the
Corporation or any executive officer of the Corporation shall deem necessary or
convenient to implement and render effective the Series B Preferred Stock,
Accordingly, the Chairman and Secretary are authorized to prepare and file this
Certificate of Designation of Rights, Preferences and Privileges in accordance
with the foregoing resolution and the provisions of Delaware law.
 
We further declare that the matters set forth in the foregoing Certificate of
Designation are true and correct of our own knowledge.
 
Executed at New York, New York on July 21, 2009.
 
 

         
/s/ Robert M. Rubin
   
 
 
Robert M. Rubin
President
   
 
 
 
   
 
 

 